PER CURIAM.
Upon an appeal from a sentence imposed by the district court upon a finding •that the appellant was in contempt for the violation of an injunction restraining him from selling automobiles at a price in excess of the ceiling promulgated by the Office of Price Administration, it appearing that the issue submitted to the district court was solely one of fact, that the finding made by the court is supported by substantial evidence, that we are not able to perceive any clear error therein nor any error in the procedure at the hearing or in the judgment and sentence, it is hereby ordered that the judgment below be and it is affirmed.